 Case 3:19-cr-00029-AET Document 112 Filed 02/03/20 Page 1 of 1 PageID: 3726



DNJ-Cr-023 (09/2017)



                UNITED STATES DISTRICT COURT
                   DISTRICT OF NEW JERSEY



 UNITED STATES OF AMERICA,
                                             Criminal No. 19-029

                  v.
                                             REQUEST FOR DISCLOSURE OF
George Gilmore                               SENTENCING MATERIALS
                                             (Requestor Not Represented by Counsel)
            Defendant(s).




       I, Matthew Friedman                  , wish to obtain a copy of the
sentencing materials submitted to the Court on 1/7 1/10    in this case as to
defendant, George Gilmore                   . I request that the redacted version of the
sentencing materials be forwarded to the following electronic or mailing address:


  mail        mfriedman@politico.com

    ress




                                              By:    Matthew Friedman
                                                     POLITICO New Jersey
                                                     201-207-5987
